DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2019 and 11/23/2020 was filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings were received on 5/14/2019.  These drawings are acceptable.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  “ceramics” should be - -ceramic - -.  Appropriate correction is required.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 11-14, 16, 17 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ogle et al. (US 4444066).  Herein after “Ogle”.
Regarding claim 1, Ogle disclose a rotary valve (18), comprising: 
a stator member (88) with a planar stator face, the stator member having a plurality of stator channels (90a-f) for conducting a fluid; and 
a rotor member (74) with a planar rotor face facing and in contact with the stator face, the rotor member having at least one rotor channel (80,82,84), 
wherein: the rotor member is rotatable with respect to the stator member, such that in specific rotor positions, the rotor channel interconnects two of the stator channels, such that the stator channels are in fluid communication; one of the stator member and the rotor member is made of ceramics material (stator 88 is made of ceramic, aluminum oxide, col.7,lns. 64-67; col.8, lns.5-10, “aluminum oxide (ceramic)”); and the other one of the stator member and the rotor member is made of a polymer material (rotor 74 is made of a polymer material, col. 7, lns. 54-58).
Regarding claim 4, Ogle disclose the ceramics material comprises aluminum oxide (Al2O3) (stator 88 is made of ceramic, aluminum oxide, col.7,lns. 64-67; col.8, lns.5-10, “aluminum oxide (ceramic)”).

Regarding claim 6, Ogle disclose the particles are beads (beads are inherent to the graphite).
Regarding claim 7, Ogle disclose the particles are fibers (fibers are inherent to the graphite).
Regarding claim 8, Ogle disclose the particles are at least one of made of glass and made of carbon (graphite is made of carbon).
Regarding claim 11, Ogle disclose the one of the stator member and the rotor member is made one-piece from the ceramics material (stator 88 is made of ceramic and is shown as one-piece, see Fig. 4,5,7).
Regarding claim 12, Ogle disclose the other one of the stator member and the rotor member is made one-piece of the polymer material (rotor 74 is made of a polymer material, col. 7, lns. 54-58, see one-piece configuration Figures 4,6,7).
Regarding claim 13, Ogle disclose the rotor channel is a groove (at 82) in the rotor face.
Regarding claim 14, Ogle disclose the stator channels (90a-f) are axially extending with respect to an axis (see Fig. 7, the axis being the vertical centerline axis, inherent not shown) of rotation of the rotor member.
Regarding claim 16, Ogle disclose the rotor member is part of a rotor assembly (see Fig. 4,150), which comprises a coupling element (110,64) connectable to an electrical motor (attached to cylinder 152 is an inherent electrical motor).

Regarding claim 20, Ogle disclose a housing part (41,100), in which the rotor assembly is rotatably mounted; a spring (124) arranged in the housing part between the coupling element and a shoulder (at 102) of the housing part for pressing the rotor member against the stator member; and a bearing element (118) arranged between the spring and the coupling element.

Claim(s) 1, 2, 5-8, 11-14, 16, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Makabe (US 3752167).  
Regarding claim 1, Makabe disclose a rotary valve (see Fig. 1), comprising: 
a stator member (1) with a planar stator face, the stator member having a plurality of stator channels (2-4) for conducting a fluid; and 
a rotor member (5) with a planar rotor face facing and in contact with the stator face, the rotor member having at least one rotor channel (33a,b,34), 
wherein: the rotor member is rotatable with respect to the stator member, such that in specific rotor positions, the rotor channel interconnects two of the stator channels, such that the stator channels are in fluid communication; one of the stator member and the rotor member is made of ceramics material (“ceramic”, col.4,lns. 23-44); and the other one of the stator member and the rotor member is made of a polymer material (fluorocarbon polymer material, col.4,lns. 23-44).
Regarding claim 2, Makabe disclose the polymer material is a fluorocarbon (col.4,lns. 23-44).

Regarding claim 6, Makabe disclose the particles are beads (beads are inherent to the fibers, col.4,lns. 23-44).
Regarding claim 7, Makabe disclose the particles are fibers (fibers, col.4,lns. 23-44).
Regarding claim 8, Makabe disclose the particles are at least one of made of glass and made of carbon (glass, col.4,lns. 23-44).
Regarding claim 11, Makabe disclose the one of the stator member and the rotor member is made one-piece from the ceramics material (stator 1 is made of ceramic and is shown as one-piece, see Fig. 1, “ceramic”, col.4,lns. 23-44).
Regarding claim 12, Makabe disclose the other one of the stator member and the rotor member is made one-piece of the polymer material (rotor 5 is made of a polymer material, col.4,lns. 23-44, see one-piece configuration Figure 1).
Regarding claim 13, Makabe disclose the rotor channel is a groove (connecting 33a to 33b) in the rotor face.
Regarding claim 14, Makabe disclose the stator channels (2-4) are axially extending with respect to an axis (see Fig. 1, the axis being the horizontal centerline axis, inherent not shown through the centerline of 25) of rotation of the rotor member.
Regarding claim 16, Makabe disclose the rotor member is part of a rotor assembly (see Fig. 1, 25-27), which comprises a coupling element (25) connectable to an electrical motor (28 is an electrical motor).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle’066 in view of ITO (JPH 09286916 A) as supplied by applicant.
Regarding claim 3, Ogle has disclosed all of the features of the claimed invention although is silent to having that the polymer material is ethylene tetrafluoroethylene (ETFE).
Ito teaches the use of ethylene tetrafluoroethylene (ETFE) (para.0043) used in a disk valve.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a material of ethylene tetrafluoroethylene (ETFE) as taught by Ito for the material of Ogle to have the polymer material is ethylene tetrafluoroethylene (ETFE), in order to have a material which can resist the proper temperature for the application it is used in (para.0043, about 347 degrees C) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 9, Ogle has disclosed all of the features of the claimed invention although is silent to having the particles have a diameter of less than 50 µm.
Ito teaches the use of PTFE powder used having particle size less than 70 µm particularly 1-50 µm (para.0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a material of PTFE powder as taught by Ito for the glass fiber material of Ogle to have the particles with a diameter of less than 50 µm, in order to the compounded resin composition good melt viscosity 

Regarding claim 10, Ito discloses the particles have a volume content between 10% and 30% (para.0048, values within the ratio of 1-30 fall within 10-30%) with respect to the polymer material.

Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Makabe 167 in view of ITO (JPH 09286916 A) as supplied by applicant.
Regarding claim 3, Makabe has disclosed all of the features of the claimed invention although is silent to having that the polymer material is ethylene tetrafluoroethylene (ETFE).
Ito teaches the use of ethylene tetrafluoroethylene (ETFE) (para.0043) used in a disk valve.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a material of ethylene tetrafluoroethylene (ETFE) as taught by Ito for the material of Makabe to have the polymer material is ethylene tetrafluoroethylene (ETFE), in order to have a material which can resist the proper temperature for the application it is used in (Ito, para.0043, about 347 degrees C) and since it has been held to be within the general skill of a 

Regarding claim 9, Makabe has disclosed all of the features of the claimed invention although is silent to having the particles have a diameter of less than 50 µm.
Ito teaches the use of PTFE powder used having particle size less than 70 µm particularly 1-50 µm (para.0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a material of PTFE powder as taught by Ito for the glass fiber material of Makabe to have the particles with a diameter of less than 50 µm, in order to the have a compounded resin composition with a good melt viscosity because, it is an excellent additive to improve the moldability (Ito, para.0050) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 10, Ito discloses the particles have a volume content between 10% and 30% (para.0048, values within the ratio of 1-30 fall within 10-30%) with respect to the polymer material.




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Makabe 167 in view of Yashima et al. (US 20110253924).   Claim 6 being rejected in an alternative manner should the above rejections not be persuasive.    
Regarding claim 6, Ogle has taught all of the features of the claimed invention although is silent to having the particles are beads.
Yashima et al. teaches the use of the particles are beads (para.0070,0088).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphite material with beads as taught by Yashima et al. for the material in the device of Ogle to have the particles are beads, in order have different low content and high content of graphite for different frictional forces  and therefore can suppress the amount of wear in the sliding surfaces in the long-term continuous use (Yashima et al., para.0018, 0070).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Makabe 167 in view of Yashima et al. (US 20110253924).   Claim 6 being rejected in an alternative manner should the above rejections not be persuasive.    
Regarding claim 6, Makabe has taught all of the features of the claimed invention although is silent to having the particles are beads.
Yashima et al. teaches the use of the particles are beads (para.0070,0088).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphite material with beads as taught by Yashima et al. for the material in the device of Makabe to have the particles are beads, in order have different low content and high content of graphite for .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makabe 167 in view of Gokce et al. (US 20200070170).      
Regarding claim 15, Makabe has taught all of the features of the claimed invention although is silent to having edges of a channel in one of the stator member and the rotor member are rounded with a radius between 15 µm and 35 µm.
Gocke et al. teaches the use of edges of a channel that are rounded with a radius between 15 µm and 35 µm (para.0079, valve 16; para.0080 edges can be round with a radius of curvature between 10 µm and 100 µm, where values lie between 15 µm and 35 µm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ radius as taught by Gocke et al. into the device of Makabe to have a balancing member is arranged between the coupling element and the rotor member, in order to facilitate mold replication of such structures in polymers (Gocke et al., para.0080).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Makabe 167 in view of Tower (US 88760781).
Regarding claim 17, being rejected in an alternative manner should the above claim 16 not be found persuasive, Makabe disclose all of the features of the claimed 
Tower discloses a balancing member (44,Fig. 5) is arranged between the coupling element (35) and the rotor member (25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a balancing member as taught by Tower into the device of Makabe to have a balancing member is arranged between the coupling element and the rotor member, in order to compress the seats the rotor face more flush and parallel against stator face (Tower, col.7, lns. 7-33).
Regarding claim 18, Tower discloses the balancing member is made of a polymer material having a higher elasticity (col.7,lns. 55-59, PETG has an elastic of 20.3 GPa which is higher than the fluorocarbon elasticity in Makabe of 19.3 GPa, see attached material datasheets) than the polymer material of the stator member.
Regarding claim 19, Tower discloses the balancing member is made of at least one of an elastomer material (PETG is a polymer which is considered as being an elastomer in a broadest most reasonable interpretation) and ethylene propylene diene methylene (EPDM).





Claim 16 is/are, in an alternative manner, rejected under 35 U.S.C. 103 as being unpatentable over Ogle ‘066 in view of Makabe (US 3752167). The claim being rejected in an alternative manner should the above rejection not be found persuasive.
Regarding claim 16, Ogle disclose the rotor member is part of a rotor assembly (see Fig. 4,150), which comprises a coupling element (76,110,64), which is connectable to a cylinder for pneumatic or hydraulic power (152), however is silent to having the coupling element connectable to an electrical motor.
Makabe teaches the use of a rotary valve (1,5,6,25,29-31) having the coupling element (25) connected to an electric motor (28, col. 3, lns.50-60).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an electric motor as taught by Makabe for the motor of Ogle to have the coupling element connectable to an electrical motor, in order to use an alternate power which may be more readily available and since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize the electric motor of Makabe, because applicant has not disclosed that the particular motor type connecting with the coupling element provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well, of rotating the rotary valve.

					
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-5,9-14,16-18 and 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 and 6-14 of co-pending Application No. 15931465. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are overlapped in scope by the claims of the co-pending Application No. 15931465. That is, the more specific claims in ‘465 “anticipate” the broader application claims. Appropriate action is required.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753